       Case 2:19-cv-10374-PA-E Document 128 Filed 09/17/20 Page 1 of 2 Page ID #:1096



   1    Stephen R. Smerek (State Bar No. 208343)
        email: ssmerek@foley.com
   2    Tiffany Kim Sung (State Bar No. 323077)
        email: tsung@foley.com
   3    FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3300
   4    Los Angeles, CA 90071-2411
        Telephone: 213-972-4500
   5    Facsimile: 213-486-0065
   6    Attorneys for Defendant
        TP LINK USA CORPORATION
   7

   8

   9                                  UNITED STATES DISTRICT COURT
  10                              CENTRAL DISTRICT OF CALIFORNIA
  11                                       WESTERN DIVISION
  12
        THIMES SOLUTIONS INC.,                      Case No: 2:19-cv-10374-PA (Ex)
  13
                        Plaintiffs,                 STIPULATED ORDER EXTENDING
  14                                                TIME FOR DEFENDANTS TO
                   v.                               RESPOND TO THE FOURTH
  15                                                AMENDED COMPLAINT
        TP LINK USA CORPORATION, et al.
  16                                                Hearing Date:   None
                        Defendants.
  17
                                                    FAC FILED:      Sept. 7, 2020
  18

  19                                                Courtroom: 9A
  20

  21

  22

  23

  24

  25

  26

  27

  28


4834-4385-3771.1
       Case 2:19-cv-10374-PA-E Document 128 Filed 09/17/20 Page 2 of 2 Page ID #:1097



   1               Having considered the joint stipulation for extension of time and finding good
   2    cause in support therefore, it is hereby ORDERED that:
   3               (1)   Defendants shall have up to and including Tuesday, September 29, 2020, as
   4    the time within which to respond to the Fourth Amended Complaint.
   5

   6

   7

   8

   9

  10               IT IS SO ORDERED.
  11
                                                                ___________________________
  12               Dated: September 17, 2020
                                                                        Percy Anderson
  13                                                            United States District Court Judge
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                      1
4834-4385-3771.1
